CALHOUN, Judge.
— Appellant was convicted of murder; his punishment was assessed at five years in the penitentiary.
This is the second appeal of this case; the former appeal is reported in 113 Texas Crim. Rep., 621, 24 S. W. (2d) 52.
The facts in this case are not materially different from those upon the former appeal which were set out at some length in that case, except in this case it appears from the record that the state' offered the testimony of the sister of the deceased in regard to the dying declaration made by the deceased.
The testimony in brief shows that the altercation which resulted in the death of the deceased, Lawson, grew out of am election bet between appellant and deceased. Two. checks in the sum of $50 each had been left with the appellant, Stroud, to await the result of the election; one of them was signed by the appellant and the other by the deceased. It appeared that the appellant and deceased had not met until the day .of the difficulty, the Saturday following the day on which the bet was made, and it seems that the appellant had kept both checks in his insurance office to abide the result of the election. A misunderstanding had occurred between them as to whether said bet had been called off or not. The substance of appellant’s testimony was that while the bet had been made that same had been called off prior to the election; that at the time of the difficulty deceased demanded payment and told him he was “going to whip hell out of him if he did not turn over his check”; that deceased told him to pull off his glasses and he did so, whereupon the deceased struck him in the. ear with a knife, blooding him; that deceased continued his attack with his knife, whereupon appellant struck .deceased one time with a knife somewhere in the body. He further testified that he only .hit the deceased one lick and that because. he was afraid deceased was going to kill him; that he did t;his to protect .himself and did not intend to kill deceased. It was shown that the, deceased died from a knife wound in his chest. . ,
The court charged on murder, aggravated assault, circumstantial evidence, and on self-defense. The dying declaration of the deceased was offered in evidence and to lay a predicate for. the introduction of same, the physician who attended the deceased after the fatal difficulty and the sister of deceased were introduced as witnesses. The dying declaration of the deceased, which contains the chief incriminative facts relied on by the state for a conviction, was as follows:
“I, Wayne Lawson, being of sound mind, and conscious and clear of recollection, do make this voluntary statement to O. O. Franklin, District Attorney, in the presence of the witnesses whose names are hereto affixed, *470without any questions being asked me concerning the matter being related, and realizing that I am mortally wounded and. there is no hope for my recovery and being conscious of approaching death:
120 Texas Criminal Reports. Murder
“W. H. Stroud and I had put up a check each, in the presence of Arthur Miller and Mr. Crain. We put up the checks as a bet on an election. We put the checks in a sealed lock box. The day after the election I went to Odell to get the . checks. I told him I wanted those checks and he said no, he would not give me one of them; he said he would give me back my check. I told him it was a fair and square bet and he should give me both of them. Stroud said no, he had called the bet off after the election. Stroud and I were reading the election returns and he said he had called his part of the bet off and I told him no, we had the bet up. I told Stroud he could either pay that check or we would see who was the best man. He said, ‘what are you wainting on?’ I told him to take off his glasses, and he reached up and got his glasses and said, ‘they are already off.’ And he cut me at the same time. I did not realize I was cut and I waded into him and hit him four or five licks and then saw the blood running off me. I did not have a weapon of any kind and I struck Stroud with'my fist only. I had a pocket knife which was in my "pocket. I did not at any time get my knife out.”
X his mark
“(Signed) Wayne Lawson.
“Witnesses:
“O. O. Franklin
“Miss Vivian Case
“Thomas King.”
Appellant questions the admissibility of the dying declaration, claiming that no proper predicate had been laid and that such dying declaration and declarations contained inadmissible matters because it was not shown that the statement was voluntarily made and that at the time it was signed the deceased was conscious of, approaching death and had. no hope of recovery; because that part of the statement made by the district attorney constituting the first page, which was represented by the district attorney to thq deceased as being merely a matter of form, was not the statement of the deceased, .but that of a third party or person and. not .the voluntary statement of. .deceased, but was made through persuasion and dictation of other persons; ,becai'se the. deceased was not conscious of impending death and , ^vithout .hope of recovery. . .
. The ..court overruled ■ said objection and permitted the statement and declarations to be introduced in evidence, ■ to which action the appellant then, and there in open court excepted.
,The doctor who was attending deceased and who was present at the time of the taking of this statement testified that the statement was made *471between 9 and 11 o’clock at night; that deceased's general condition was very bad at the time; that he, the doctor, didn’t think there was any chance for recovery of the deceased at that time; that before the statement was made the district attorney, who was present at the time and who took the statement, told the deceased he was going to die; that he thought deceased was sane at the time he made the’ statement and that he was conscious; when he was awake, he was in a kind of dozing state and talked rationally at the time he made the statement; that he didn’t remember that deceased said anything about wanting to make a statement at the time the statement was made; that at no time did the district attorney tell the deceased what to say, he. didn’t say anything to him about what to say, but at times would have to tell the deceased where he stopped off with the statement he was making. He identified the statement shown him as the one made by the deceased on that occasion and that he- signed the same as a witness. . •
The sister of the deceased testified that on the day of the night that the statement of deceased was taken, from 2 to 4 o’clock in the afternoon she had a conversation with the deceased; that deceased motioned for her to come to his bed and when she walked over to his bed ■ she' asked the deceased, “Wayne, how are you feeling;” that he said, “Awful bad, Hass. I am a rqighty, sick man. . I am afraid I won’t make the grade”; that she was present at the .time the statement of the. deceased was taken and at that time the deceased was, sane and fully conscious and- that the only change she saw in him -at -that time was that he grew weaker and was very weak as compared with his normal condition, but that she couldn’t see any difference with reference to' his, weakness at that time and at- the time she had the talk with him: ...She- testified that• the first page of the statement and the first two - lines of the second page were written by Mr. Franklin, the district attorney, before. he started taking the remainder of the statement. from the deceased; ■ that. after . he wrote out the first page and the first two lines of the- second page he- read- it over to the deceased and told him ,to go ahead .with his-.statement, and deceased started on; that as- deceased would talk, the district attorney would take down his statement just--as he gave it and .there, was-only one stop, she believed, in the entire statement;-.that the district attorney ran out of paper and the nurse had to get some jiaper, but that the deceased stopped several times to rest and after, he had rested a few, minutes the district attorny would say, “Is that all,” and.sometimes he would say, “Go on”; that when deceased finished making, the statement he just said, “That is all.” The district attorney .then, read the; statement over to the .deceased and asked him if that was. correct. and deceased - told him that it was correct and that was all. That before the witnesses signed the. statement the district attorney asked the deceased if. he was.able to make his,signature or if he wanted to sign his name o,r make, his mark and deceased said *472he would have to make his mark; that the district attorney then signed the deceased’s name and the deceased made his mark and then Miss Case, Dr. King, and Mr. Franklin signed as witnesses.
There is no evidence in the record that the statement made by the deceased was made in answer to questions, nor is there any evidence showing that whatever interrogatories might have been propounded to the deceased were calculated to lead the deceased to make any particular statement.'
It is no objection to a dying declaration, otherwise admissible, that the same was made in answer to questions,- if the interrogatories were not calculated to lead the deceased to make any particular statement. Hunnicutt v. State, 18 Texas App., 516, 51 Am. Rep., 330; Pierson v. State, 18 Texas App., 562; White v. State, 30 Texas Crim. Rep., 655, 18 S. W., 462; Taylor v. State, 38 Texas Crim. Rep., 563, 43 S. W., 1019; Brande v. State (Texas Crim. App.), 45 S. W., 17; Grubb v. State, 43 Texas Crim. Rep., 75, 63 S. W., 314; Hunter v. State, 59 Texas Crim. Rep., 455, 129 S. W., 125; Ward v. State, 70 Texas Crim. Rep., 393, 159 S. W., 277; Beckham v. State, 76 Texas Crim. Rep., 520, 176 S. W., 565.
It is shown by the record that that part of the statement made by the deceased which was made by the district attorney before the deceased began his statement was read over to the deceased before his statement was taken. Judge Morrow, on motion for rehearing in the case of Downing v. State, 113 Texas Crim. Rep., 235, 20 S. W. (2d) 202, 204, in speaking of the admissibility of a dying declaration, used the following language: “As a predicate for receiving in evidence a dying declaration, it is not essential that the declarant should state in specific terms that he is conscious of impending death. It is enough if it satisfactorily appears in any mode that they were made under that sanction, whether it be proved by the express language of the declarant, or be inferred frbm his evident danger, or the opinions of the medical or other attendants stated to him, or from his conduct or other circumstances of the case, all of which are resorted to in order to ascertain the state of deceased’s mind,” citing in support thereof, Hunnicutt v. State, 18 Texas App., 499; also collation of authorities in Vernon’s Tex. C. C. P., vol. 2, p. 805.
In the case of Morgan v. State, 54 Texas Crim. Rep., 542, 113 S. W.,. 934, Judge Ramsay used the following language:
“The rule is universal that, before the dying declarations can be admitted in evidence, it is essential, and is a preliminary fact to be proved by the party offering them in evidence, that they were made under a sense of impending death; but Mr. Greenleaf says (section 158) it is not necessary that they should be' stated at the time to be so made. It is enough if it satisfactorily appears, in any mode, that they were made under that sanction, whether it be directly proved by the express lan*473guage of the declarant, or be inferred from his evident danger, or the opinions of the medical or other attendants, stated to him, or from his conduct, or other circumstances of the case, all of which are resorted to, in order to ascertain the state of the declarant’s mind.”
It appears from the testimony, in this case that the district attorney before making this statement told the deceased that he could not live and that immediately following this and without any dissent or suggestion that he believed himself to be other than in a dying condition, he made the statement offered in evidence. As tested by the above rules of law as to the admissibility of the dying declarations, we think that sufficient predicate was laid for the introduction of said declaration by the deceased.
The court also instructed the jury that they would not consider such statement unless they first find that same was made by the deceased and after being written was read over to the deceased and signed by him, or under his direction, in the presence of the witnesses whose names are attached thereto, and not then unless they believed from the evidence that deceased was of sane mind and was conscious of approaching death "and believed there was no hope of his recovery, and that such statement was made voluntarily and not in response to interrogatories calculated to lead the deceased to make any particular statement; and that if at the time of making same deceased was not of sound mind dr was not conscious of approaching death and believed there was no hope for his recovery, or that such statement was not voluntarily made, they would not consider such statement for any purpose.
By bill of exception No. 2, appellant questions the admissibility of the following portions of such dying declaration claiming that said portions were inadmissible matters. The part complained of was as follows: “W. H. Stroud and I had put up a check each. We put up the checks as a bet on an election, and we put the checks in a sealed lock box. The day after the election I went to Odell to get the checks. Stroud had said that he was not going to pay the bet and I went back there Saturday morning to talk with Stroud. Stroud and I were reading the election returns and he said that he had called his part of the bet off and I told him. ‘No, we had the bet up.’ ”
The latter part of said statement complained of was said at the time the difficulty occurred, and was clearly part of the res gestae. It is shown by the qualification to said bill of exception that that part of the dying ”declaration “Stroud had said he wasn’t going to pay the bet” was excluded at the time the instrument was offeerd in evidence. The evidence in this case shows that the appellant in effect testified to the same facts which were asked to bp excluded by the appellant. If the question of the admissibility of this testimony were to be tested alone by the bill of exception and passed on as there stated, it can be said not to be a statement of the circumstances of the death, yet when taken into connection *474with the rest of the statement, we are of the opinion that the part of the statement .which is objected to is so intimately interwoven with the thread of the narrative that it could not be separated without marring, if not destroying, the sense. We are therefore unable tp say that the error, if any, complained of, under the circumstances of this case was of such a material nature that it would , call for a reversal of this case. See West v. State, 7 Texas App., 156; Bennett v. State (Texas Crim. App.), 75 S. W. 317.
Appellant objected and excepted to paragraph 15 of the court’s charge upon the grounds that -it fails to apply the law to the facts of the case in that the court failed to instruct the jury, in passing upon the issue of whether or not the defendant had a reasonable expectation or fear of death or serious bodily injury, that they should take into consideration the words and acts of the deceased at the time and the words coupled with the acts. No special, charge was.requested upon said issue.
In the case of Rhodes v. State, 110 Texas Crim. Rep., 353, 7 S. W. (2d) 569, where a somewhat similar charge was given, the appellant testified that immediately prior to the homicide he was begging the deceased, to go with him to the court house and that deceased said, “G— d— you, why don’t you come up and take hold of me and make me go,” and that appellant then pulled his pistol out of his pocket and deceased made like he was going to jump at him and stick his knife in him and thinking deceased was trying to kill him, he shot and killed the deceased. The court in said case instructed the jury in substance that such acts should be taken alone or in connection with all other or any other relevant facts or circumstances in evidence in determining whether viewed from the standpoint of the. appellant there was created in his mind at the time of the homicide a reasonable expectation or fear of death or serious bodily injury at the hands of the deceased. The appellant excepted to the charge on the ground of the failure of the court to refer to both acts and words of the deceased. It was held in that case that the charge should have referred to both acts and words of the deceased where the facts showed that the words as well as the acts may have produced in the mind of the accused fear of death or serious bodily injury at the hands of the deceased. Citing article 1222, P. C., and authorities. But, it was held under the facts of that case that the omission of. the court in his charge to specifically use the term “words” could not have injured the rights of the appellant, under the provisions of article 666, C. "C. P. On motion for rehearing in the case, Judge Lattimore, after citing article 1222, Penal Code, and discussing cases cited by appellant in support of the claim that omission from the charge of the pointed use of the expression “words and conduct” should be cause for reversal, used the following language: “In the instant case there was no sort of exclusion in the charge given; on the contrary, as appears from the quotation of that *475part of the charge in our former opinion, the jury were bidden by the charge to decide from the acts alone of the deceased, or from same in connection with all or any of the relevant facts before -them, whether there was created in the mind of' appellant a ■ reasonable expectation or fear of death or serious bodily injury at the "hands of deceased. While not in the exact words Of article 1222, Supra, this affirmatively told the jury to consider all the evidence before them, and excluded nothing in determining the issue of self-defense,” and overruled the motion for rehearing.
It has been held reversible error under the facts of a number of cases by this court that the failure to refer in the charge to the words of the deceased at the time of the homicide and to limit the jury’s consideration of acts alone called for reversal of the case, but considering article 666, C. C. P., it must be determined more or less by the charge of the court itself as to whether it was such error as would call for reversal of the case. In this case, the appellant testified that when the deceased demanded payment of the bet he stated that he was going to whip hell out of him if he didn’t turn over his check. The court charged in paragraph 15 (the paragraph complained of) of his charge, in substance, that if the jury believed beyond a reasonable doubt that the death of Wayne Lawson was caused by the defendant, cutting the said Wayne Lawson with a knife, at the time and place alleged in the indictment, but you further find that at the time, ,the deceased, Wayne Lawson, had made an attack upon the defendant, or that at the time it reasonably appeared to the defendant that the deceased had made or was making or was about to make an attack upon, him, the defendant, which from the manner and character of it, and from all the facts and existing circumstances in evidence, caused him, the defendant, when viewing the situation at the time from his standpoint, to have a reasonable expectation or fear of death or serious bodily injury, and that acting upon such reasonable expectation or fear, if you find any such there was, even though no danger in fact existed, the defendant killed the deceased, or if you have a reasonable doubt as to these facts, then you will give him the benefit of such doubt and acquit him of the offense of murder.
Considering the whole of the paragraph complained of, we do not believe that the omission complained of constitutes such error as calls for a reversal. There was no exclusion of the words of the deceased in said charge, but the jury were told that in connection with any attack that the deceased had made or was making or was about to make on the appellant, that they should take into consideration all the facts and existing circumstances in evidence. Under the provision of article 666, C. C. P., we are not authorized to reverse a case upon an error in the charge unless it appears from the record that such error was calculated to injure the rights of defendant, or unless it appears from the record that the *476defendant has not had a fair and impartial trial.
There are numerous exceptions taken to the court’s charge in this case. An examination of the charge leads us to believe that all error pointed out in the opinion on the former appeal as to the charge of the court have either been eliminated or corrected in accordance with that opinion. The contentions of the appellant not herein discussed have been examined and we are of the opinion that they fail to show reversible error.
No reversible error appearing, the judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by thé Court.